ORDER

PER CURIAM:
Jerry Hyatt appeals from his conviction for assault in the first degree, § 565.050, RSMo 1994, for which he was sentenced as a prior offender to a term of twenty-five years imprisonment. Hyatt presents three points on appeal, claiming that the trial court erred in: (1) overruling a motion for judgment of acquittal at the end of all evidence because there was insufficient evidence showing that Hyatt inflicted serious physical injury upon the victim, Charles David Walker, when he bit off part of the ear of the victim; (2) overruling a motion for judgment of acquittal at the end of all evidence because there was insufficient evidence showing that Hyatt acted knowingly; and (3) sustaining the state’s objection to cross-examination of the victim.
The judgment of the trial court is affirmed. Rule 30.25(b).